 


 HCON 175 ENR: Expressing the sense of Congress that courts with fiduciary responsibility for a child of a deceased member of the Armed Forces who receives a death gratuity payment under section 1477 of title 10, United States Code, should take into consideration the expression of clear intent of the member regarding the distribution of funds on behalf of the child.
U.S. House of Representatives
2007-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
One Hundred Tenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. CON. RES. 175 


July 30, 2007
Agreed to
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that courts with fiduciary responsibility for a child of a deceased member of the Armed Forces who receives a death gratuity payment under section 1477 of title 10, United States Code, should take into consideration the expression of clear intent of the member regarding the distribution of funds on behalf of the child. 
 
 
Whereas the death gratuity payable under section 1477 of title 10, United States Code, upon the death of a member of the Armed Forces, is intended to provide funds to meet the immediate needs of the survivors of the deceased member; 
Whereas such section designates the surviving spouse and any children of a deceased member as the highest and second highest priority, respectively, to receive the death gratuity payment; and 
Whereas a member with a child or children, but no spouse, usually designates another individual to be responsible for that child or children and may express a desire that such individual receive the death gratuity payment on behalf of the child or children: Now, therefore, be it  
 
That it is the sense of Congress that courts with fiduciary responsibility for a child of a deceased member of the Armed Forces who receives a death gratuity payment under section 1477 of title 10, United States Code, should take into consideration the expression of clear intent of the member regarding the distribution of funds on behalf of the child. 
 
Clerk of the House of Representatives.Secretary of the Senate.
